Exhibit 10.2

Voting Agreement

This Voting Agreement (this “Agreement”), dated as of December     , 2011
between the undersigned stockholder (“Stockholder”) of Baldwin Technology
Company, Inc., a Delaware corporation (the “Company”), and Forsyth Capital
Investors, LLC, a Missouri limited liability company (“FCI”).

WHEREAS, concurrently with or following the execution of this Agreement, the
Company, FCI, Forsyth Baldwin, LLC, a Missouri limited liability company
(“Buyer”), Forsyth Baldwin Mezzanine, Inc., a Missouri corporation
(“Mezzanine”), and Forsyth Baldwin, Inc., a Delaware corporation (“Merger Sub”
and, together with FCI, Buyer and Mezzanine, the “Forsyth Parties”), have
entered, or will enter, into an Agreement and Plan of Merger (as the same may be
amended from time to time, the “Merger Agreement”), providing for, among other
things, the merger (the “Merger”) of Merger Sub and the Company pursuant to the
terms and conditions of the Merger Agreement;

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
the Forsyth Parties have required that Stockholder execute and deliver this
Agreement; and

WHEREAS, in order to induce the Forsyth Parties to enter into the Merger
Agreement, Stockholder is willing to make certain representations, warranties,
covenants and agreements with respect to the shares of Class A common stock, par
value $.01 per share, of the Company (“Company Class A Common Stock”), and with
respect to the shares of Class B common stock, par value $0.01 per share, of the
Company (“Company Class B Common Stock” and, together with the Company Class A
Common Stock, the “Company Common Stock”) beneficially owned by Stockholder and
set forth below Stockholder’s signature on the signature page hereto (the
“Original Shares” and, together with any additional shares of Company Common
Stock pursuant to Section 6 hereof, the “Shares”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement.

 

2. Representations of Stockholder.

Stockholder represents and warrants to FCI that:

 

  (a) (i) Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Exchange Act) all of the Original Shares free and clear of all Liens,
and (ii) except pursuant hereto, there is no option, warrant or other right,
agreement, proxy, arrangement or commitment of any character to which
Stockholder is a party relating to the pledge, disposition or voting of any of
the Original Shares and there is no voting trust or voting agreement with
respect to the Original Shares.



--------------------------------------------------------------------------------

  (b) Stockholder does not beneficially own any shares of Company Common Stock
other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

 

  (c) Stockholder has full legal capacity (and, if applicable, full corporate
power and authority) to enter into, execute and deliver this Agreement and to
perform fully Stockholder’s obligations hereunder (including the proxy described
in Section 3 below)). This Agreement has been duly and validly executed and
delivered by Stockholder and constitutes the legal, valid and binding obligation
of Stockholder, enforceable against Stockholder in accordance with its terms.

 

  (d) None of the execution and delivery of this Agreement by Stockholder, the
consummation by Stockholder of the transactions contemplated hereby or
compliance by Stockholder with any of the provisions hereof will conflict with
or result in a material breach, or constitute a material default (with or
without notice of lapse of time or both) under any provision of, any material
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other material agreement, instrument or Law applicable to Stockholder
or to Stockholder’s property or assets.

 

3.

Agreement to Vote Shares. Stockholder agrees during the term of this Agreement
to vote the Shares, and to cause any holder of record of Shares to vote: (i) in
favor of the Merger, the Merger Agreement and the transactions contemplated
thereby, at every meeting of the stockholders of the Company at which such
matters are considered and at every adjournment or postponement thereof;
(ii) against (1) any Takeover Proposal, (2) any action, proposal, transaction or
agreement which could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or of Stockholder under this Agreement and
(3) any action, proposal, transaction or agreement that could reasonably be
expected to impede, interfere with, delay, discourage, adversely affect or
inhibit the timely

 

2



--------------------------------------------------------------------------------

  consummation of the Merger or the fulfilment of the Forsyth Parties’
conditions under the Merger Agreement or change in any manner the voting rights
of any class of shares of the Company (including any amendments to the Company’s
Charter Documents).

 

4. No Voting Trusts or Other Arrangement.

Stockholder agrees that Stockholder will not, and will not permit any entity
under Stockholder’s control to, deposit any of the Shares in a voting trust,
grant any proxies with respect to the Shares or subject any of the Shares to any
arrangement with respect to the voting of the Shares other than agreements
entered into with FCI.

 

5. Transfer and Encumbrance.

Stockholder agrees that during the term of this Agreement, Stockholder will not,
directly or indirectly, transfer, sell, offer, exchange, assign, pledge or
otherwise dispose of or encumber (“Transfer”) any of the Shares or enter into
any contract, option or other agreement with respect to, or consent to, a
Transfer of, any of the Shares or Stockholder’s voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 5 shall be null and void. This Section 5 shall not prohibit a
Transfer of the Shares by Stockholder to any member of Stockholder’s immediate
family, or to a trust for the benefit of Stockholder or any member of
Stockholder’s immediate family, or upon the death of Stockholder; provided, that
a Transfer referred to in this sentence shall be permitted only if, as a
precondition to such Transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to FCI, to be bound by all of the terms of
this Agreement.

 

6. Additional Shares.

Stockholder agrees that all shares of Company Common Stock that Stockholder
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.

 

7. Waiver of Appraisal and Dissenters’ Rights.

Stockholder hereby waives, and agrees not to assert or perfect, any rights of
appraisal or rights to dissent from the Merger that Stockholder may have by
virtue of ownership of the Shares.

 

3



--------------------------------------------------------------------------------

8. Termination.

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time, (ii) the date on which the Merger Agreement is terminated in accordance
with its terms and (iii) an Adverse Recommendation Change by the Company Board
permitted under Section 5.04(d) of the Merger Agreement.

 

9. No Agreement as Director or Officer.

Stockholder makes no agreement or understanding in this Agreement in
Stockholder’s capacity as a director or officer of the Company or any of its
subsidiaries (if Stockholder holds such office), and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Stockholder in
stockholder’s capacity as such a director or officer, including in exercising
rights under the Merger Agreement, and no such actions or omissions shall be
deemed a breach of this Agreement or (b) will be construed to prohibit, limit or
restrict Stockholder from exercising Stockholder’s fiduciary duties as an
officer or director to the Company or its stockholders.

 

10. Specific Performance.

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

 

11. Entire Agreement.

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

4



--------------------------------------------------------------------------------

12. Notices.

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 12):

 

If to FCI:    Forsyth Capital Investors, LLC    8040 Forsyth Blvd.    St. Louis,
Missouri 63105    Attention: Kyle Chapman, Managing Director    Facsimile: (314)
726-2132 with a copy to:    Thompson Coburn LLP    One US Bank Plaza    St.
Louis, Missouri 63101    Attention: Thomas A. Litz    Facsimile: (314) 552-7072

If to Stockholder, to the address or facsimile number set forth for Stockholder
on the signature page hereof.

 

13. Miscellaneous.

 

  (a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of Laws of any jurisdiction other
than those of the State of Delaware.

 

  (b)

Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns shall be brought and determined
exclusively in the state courts located in New York, NY, or in the event (but
only in the event) that such court does not have subject matter jurisdiction
over

 

5



--------------------------------------------------------------------------------

  such action or proceeding, in the U.S. Federal District Court for the Southern
District of New York. Each of the parties hereto agrees that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 12 or in such other manner as may be permitted by applicable
Laws, will be valid and sufficient service thereof. Each of the parties hereto
hereby irrevocably submits with regard to any such action or proceeding for
itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than the aforesaid courts. Each of
the parties hereto hereby irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 13(b),
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise), and (iii) to the
fullest extent permitted by the applicable Law, any claim that (x) the suit,
action or proceeding in such court is brought in an inconvenient forum, (y) the
venue of such suit, action or proceeding is improper, or (z) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

 

  (c)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE

 

6



--------------------------------------------------------------------------------

  FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 13(c).

 

  (d) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

  (e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 

  (f) Each party hereto shall execute and deliver such additional documents as
may be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

  (g) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 

  (h) There is not and has not been any other agreement, arrangement or
understanding between the parties hereto with respect to the matters set forth
herein.

 

  (i) Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto, except that FCI may assign, in its sole discretion, all or any of
its rights, interests and obligations hereunder to any of its Affiliates. Any
assignment contrary to the provisions of this Section 13(i) shall be null and
void.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

FORSYTH CAPITAL INVESTORS, LLC By  

 

Name: Title: By  

 

Name:

Number of Shares of Company

Class A Common Stock

Beneficially Owned as of the

Date of this Agreement:

 

Number of Shares of Company

Class B Common Stock

Beneficially Owned as of the

Date of this Agreement:

 

Number (and class of shares

underlying) Options Beneficially

Owned as of the Date of this

Agreement:

 

Street Address:

City/State/Zip Code:

Fax:

 

8